Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 6 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 6 August 1822
				
				I enclose you a Letter from Mrs Frye—upon whom I called last Evening—Mr Frye doubts whether he will have it in his power to make his Northern excursion this year—I conclude that even if you go to Quincy, you will not leave Philadelphia, so soon as Thursday and accordingly continue writing to you at that place—I did suffer much for some time from excessive heat—But the cool weather has relieved me—We are all comfortable—The river bathing has been very refreshing and useful both to George and me. We have now a week of interval and low tides.Five years this day have passed since we landed at New-York—What a portion of my life and my labours!—May the next five years be but as prosperous, and I shall have no feeling but of gratitude to indulge—To you may they be five times more happy.Affectionately your’s
				
					J. Q. A.
				
					
				
			